Case 4:19-cv-00180-ALM-KPJ Document 57 Filed 07/09/19 Page 1 of 3 PageID #: 1052



                   IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

 EDWARD BUTOWSKY, in his personal and
 professional capacities,

                         Plaintiff,           Case No. 4:19-cv-00180-ALM-KPJ
 v.

 MICHAEL GOTTLIEB, et al.,                    ORAL ARGUMENT REQUESTED

                         Defendants.




      REPLY IN SUPPORT OF MOTION TO DISMISS FOR DEFENDANTS GOTTLIEB,
                 GOVERNSKI, AND BOIES SCHILLER FLEXNER LLP
Case 4:19-cv-00180-ALM-KPJ Document 57 Filed 07/09/19 Page 2 of 3 PageID #: 1053



        Defendants Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner LLP (“Moving

 Defendants” or “Mr. Rich’s Counsel”) submit this Reply in support of their motion to dismiss this

 action pursuant to the first-to-file rule and Rules 12(b)(2), 12(b)(6), 12(b)(7), and 19 of the Federal

 Rules of Civil Procedure [Dkt. 41] (“Motion to Dismiss”). Because Plaintiff Edward Butowsky

 has failed to respond by his deadline to do so, Moving Defendants request that the Court consider

 the Motion to Dismiss unopposed and that it dismiss the claims against them.

        A plaintiff’s failure to file a response to a motion to dismiss indicates lack of opposition to

 such a motion. Local Rule CV-7(d) states that “[a] party’s failure to oppose a motion in the manner

 prescribed herein creates a presumption that the party does not controvert the facts set out by

 movant and has no evidence to offer in opposition to the motion.” See also Sanchez v. Ocwen Loan

 Servicing, LLC, No. 4:16-CV-397, 2016 U.S. Dist. LEXIS 106782, at *4-5 (E.D. Tex. Aug. 12,

 2016) (Mazzant, J.) (“Since Plaintiffs have not filed a response, the Court will assume that they

 are not opposed to the Court’s granting Defendants’ motion to dismiss.”).

        Moving Defendants timely filed their Motion to Dismiss on June 21, 2019. The ECF

 system confirmed that the document was filed at 6:33 p.m. and served on Plaintiff’s counsel. (See

 Exs. A & B to Decl. of Paul J. Skiermont). Therefore, pursuant to L.R. CV-5(a)(3)(C), L.R. CV-

 7(d), and FRCP 6(a)(1)(C), Plaintiff was required to file any response no later than July 8, 2019.

 He failed to do so. As of the filing of this Reply, Plaintiff has still failed to file any response.

 Therefore, the Court should conclude that Plaintiff cannot controvert the facts set out in the Motion

 to Dismiss and does not oppose the motion, and it should immediately order dismissal.

        For the forgoing reasons, and for the reasons set forth in their Motion to Dismiss, Moving

 Defendants respectfully request that the Court promptly dismiss this lawsuit as to them.




                                                   1
Case 4:19-cv-00180-ALM-KPJ Document 57 Filed 07/09/19 Page 3 of 3 PageID #: 1054



 Dated: July 9, 2019                          /s/ Christopher M. Hodge


                                              SKIERMONT DERBY LLP
                                              Paul J. Skiermont (TX Bar No. 24033073)
                                              Christopher M. Hodge (TX Bar No. 24074423)
                                              1601 Elm Street, Suite 4400
                                              Dallas, TX 75201
                                              Tel: (214) 978-6600
                                              Fax: (214) 978-6601
                                              pskiermont@skiermontderby.com
                                              chodge@skiermontderby.com

                                              Attorneys for Defendants Michael Gottlieb, Meryl
                                              Governski, and Boies Schiller Flexner LLP




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 9, 2019, a true and correct copy of the foregoing document

 was served on all parties of record via the Court’s ECF filing system.


                                              /s/ Christopher M. Hodge




                                                 2
